DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I Species 1 in the reply filed on 6/28/22 is acknowledged.  

Newly submitted claims 21-28 directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: Claims 21-27 pertain to a method including forming a plurality of metal lines and vias within the first interconnect structure;  claim 28 pertains to forming a first IC structure- these constitute separate and distinct species from that of the original elected claims and would require a burdensome search.  A thorough search has been conducted on the elected species and allowable subject matter has been identified.  Rejoinder may be possible should the allowable subject matter be properly incorporated into the additional species.
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 21-28 withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-9 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 11152276. Although the claims at issue are not identical, they are not patentably distinct from each other because the current claims are broader and therefore anticipated by the patented claims.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) s 1-3, 7 are is/are rejected under 35 U.S.C. 102a1 as being anticipated by Chung et al (US 2015/0364432).

1. (Original) A method of forming an integrated chip structure, comprising:
 forming a plurality of interconnect layers (Fig.2B-3B) within a first interconnect structure (130/140) disposed over an upper surface (100-2) of a first semiconductor substrate (100) [0049-0054]; 
performing an edge trimming process to remove parts of the first interconnect structure and the first semiconductor substrate along a perimeter of the first semiconductor substrate, wherein the edge trimming process results (Fig.4B (L1) in the first semiconductor substrate having a recessed surface coupled to the upper surface by way of an outer sidewall disposed directly over the first semiconductor substrate [0058-0059]; and 
forming a dielectric capping structure (Fig.5B (400)) along a sidewall of the first interconnect structure after performing the edge trimming process [0060-0061].  

2. (Original) The method of claim 1, further comprising: bonding the first semiconductor substrate (100) to a second semiconductor substrate (500) (Fig.6A-6B) [0061-62]; and 
reducing a thickness of the first semiconductor substrate after bonding the first semiconductor substrate to the second semiconductor substrate (Fig.7A-7B) [0065].  

3. (Original) The method of claim 2, wherein the dielectric capping structure is formed along the sidewall of the first interconnect structure prior to reducing the thickness of the first semiconductor substrate (Fig.5B (400)).  


7. (Currently Amended) The method of claim 2, wherein the dielectric capping structure extends between the first semiconductor substrate and the second semiconductor substrate (Fig.6B (420)).  
\


Allowable Subject Matter
Claims 4-6 and 8-9 are objected to as being dependent upon a rejected base claim, but would be allowable if the above double patenting rejection is overcome and the claims are rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Prior art fails to teach nor suggest the limitations of claims 1, 2 and 4 combined as required by claims 4, 5-6.  Additionally, prior art fails to teach nor suggest the dielectric capping materials and thickness as recited in claims 8-9.
4. (Original) The method of claim 2, wherein the dielectric capping structure is formed along sidewalls of the first interconnect structure after reducing the thickness ofTSMCP1137US App. No. 17/038,198 Page 3 the first semiconductor substrate.  
5. (Original) The method of claim 2, further comprising: performing a second edge trimming process on the second semiconductor substrate prior to bonding the first semiconductor substrate to the second semiconductor substrate.  
6. (Original) The method of claim 5, further comprising: forming a second dielectric capping structure along sidewalls of the dielectric capping structure and onto sidewalls of the second semiconductor substrate.  

8. (Original) The method of claim 1, wherein the dielectric capping structure comprises silicon nitride, silicon oxynitride, silicon carbide, or silicon dioxide.  

9. (Original) The method of claim 1, wherein the dielectric capping structure has a thickness that is greater than or equal to approximately 200 Angstroms.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA M MENZ whose telephone number is (571)272-1697. The examiner can normally be reached Monday-Friday 7:00-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Gauthier can be reached on 571-270-0373. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LAURA M MENZ/Primary Examiner, Art Unit 2813                                                                                                                                                                                                        



7/26/22